Citation Nr: 0605336	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction including as secondary to service-connected 
disability.

2.  Entitlement to an effective date earlier than January 29, 
1998 for the grant of service connection for degenerative 
joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1963 to 
July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions in July 2002 
and April 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The veteran filed a formal claim for entitlement to service 
connection for erectile dysfunction in July 2001.  At that 
time, the veteran stated that his erectile dysfunction was 
secondary to his diabetes mellitus.  In May 2002, the RO 
granted entitlement to service connection for diabetes 
associated with herbicide exposure and deferred the claim for 
service connection for erectile dysfunction secondary to 
diabetes.  In July 2002, the RO denied the claim based on the 
medical opinion of the June 2002 VA examiner that the 
veteran's erectile dysfunction preexisted his diabetes 
mellitus.  The veteran appealed the July 2002 decision with 
respect to the issue of entitlement to service connection for 
erectile dysfunction.  On his VA Form 9, received in May 
2004, the veteran stated that his erectile dysfunction began 
15 or more years before and not from the diabetes but from 
side effects from back pain, ulcer, and high blood pressure 
medication.  Additional development was undertaken by the RO 
including affording the veteran a VA GU examination for an 
opinion as to whether it was at least as likely as not that 
the erectile dysfunction is secondary to the medications the 
veteran has taken for the problems with his lumbar spine.  
The examiner rendered an opinion with respect to the 
relationship between the veteran's erectile dysfunction and 
his spinal condition.  The RO readjudicated the claim and 
issued a Supplemental Statement of the Case in August 2005 
denying service connection for erectile dysfunction to 
include as secondary to service-connected diabetes mellitus.  
The Board is aware that the claim for service connection for 
erectile dysfunction to include as secondary to other 
service-connected disabilities (degenerative joint disease of 
the lumbar spine, residuals of pyloric ulcer/acid peptic 
disease of the duodenum) was not formally adjudicated by the 
RO.  However, in light of the favorable outcome of this 
appeal, to decide the appeal would not be prejudicial error 
to the claimant.  Therefore, the service connection issue on 
appeal has been recharacterized as shown above.    

The Board notes that the veteran had perfected an appeal in 
July 1999 as to a July 1998 rating decision which, in 
pertinent part, denied service connection for several 
conditions, as well as special monthly compensation.  After 
the April 2003 rating decision granted service connection for 
degenerative joint disease of the lumbar spine and a total 
disability rating based on individual unemployability, the 
veteran stated that he was pleased with the outcome of his 
claim and had no desire to continue his appeal.  Since his 
appeal was withdrawn, the Board has no jurisdiction to 
address any issues other than those identified on the title 
page of this decision.

Finally, although the veteran requested a hearing before the 
Board, when the RO attempted to schedule such for February 
2006, the veteran stated that he could not be present and 
that he wanted his case forwarded to the Board without a 
hearing.


FINDINGS OF FACT

1.  The veteran's erectile disfunction is likely related to a 
service-connected disability.

2.  An application for compensation or pension listing a 
lower back injury in February 1966 was not received until 
January 29, 1998; the RO subsequently granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned an effective date of January 29, 1998.

3.  Prior to January 29, 1998, there is no communication from 
the veteran or his representative that constitutes a formal 
claim or that may be construed as an informal claim for 
service connection for a low back disability.




CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, erectile 
dysfunction is causally related to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

2.  The criteria for an effective date earlier than January 
29, 1998 for the award of service connection for degenerative 
joint disease of the lumbar spine have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Service Connection

The veteran contends that his erectile dysfunction is a side 
effect of his back pain, ulcer, and high blood pressure 
medications.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In this case, the appellant clearly has a current disability.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and a service-connected disability.

The veteran was afforded VA examinations in June 2002 and May 
2005 to determine the etiology of his erectile dysfunction.  
The June 2002 VA examiner diagnosed the veteran with erectile 
dysfunction and stated that it was his medical opinion that 
the veteran's erectile dysfunction began long before his 
diabetes mellitus was found and that he felt that his 
erectile dysfunction was a result of the veteran's aging 
process, past tobacco abuse, and/or medication induced.

The May 2005 VA examiner stated that he could not resolve the 
issue of whether the veteran's erectile dysfunction was due 
to his spinal condition without resorting to mere 
speculation.  The examiner noted that the veteran had many 
reasons for his erectile dysfunction including previous 
tobacco use, hypertension, obesity, age, diabetes mellitus, 
and lumbar radiculopathy.  He noted that he thought they all 
played a role in it.

Therefore, one examiner indicated that the erectile 
dysfunction could be induced by medications, and the veteran 
has submitted treatise evidence concerning medications he has 
taken for depression (he is service-connected for post-
traumatic stress disorder) and his back pain and the 
potential side effects, including erectile dysfunction.  The 
other examiner could not give a definitive etiology for the 
erectile dysfunction, but two of the possible reasons - 
diabetes mellitus and lumbar radiculopathy - are service-
connected conditions.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports entitlement to service 
connection for erectile dysfunction as secondary to a 
service-connected disability.  Although a definitive etiology 
has not been given for this condition, the VA examiners 
indicated that both service-connected disabilities and 
medications taken for those conditions play a role in the 
veteran's erectile dysfunction.

II.	Effective Date

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a). 

The pertinent facts in this case are that the veteran filed 
an original application for compensation and pension on 
January 29, 1998 in which he listed a lower back injury 
occurring in February 22, 1966.  In a July 1998 rating 
decision, the RO denied service connection for low back pain.  
The veteran appealed this decision.  In a March 1999 rating 
decision, the RO continued the denial for low back pain.  In 
an April 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 40 percent rating effective from January 29, 
1998, 1992, the date of the veteran's original application.  
The veteran appealed the April 2003 decision with respect to 
the effective date assigned for degenerative joint disease of 
the lumbar spine.  

The pertinent question is whether an informal claim for 
service connection for a low back disorder was received by VA 
prior to that date.  The Board finds that it was not.

Prior to January 29, 1998, the veteran had not filed any 
claims for VA compensation.  VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  There is no provision in the law 
for awarding an earlier effective date based on the assertion 
that the disability existed before the veteran filed the 
claim.  The fact that VA has granted service connection for 
the veteran's degenerative joint disease of the lumbar spine 
many years after the veteran's service is irrelevant.  The 
record does not include any communication from the veteran or 
a representative received prior to January 29, 1998 that may 
reasonably be construed as an indication he was seeking 
service connection for a low back disorder.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
veteran's assertions as to why an earlier effective date 
should be assigned, the fact remains that the veteran filed 
his claim for service connection on January 29, 1998, which 
was more than one year after his separation from active 
service.  In light of this fact, the Board concludes that an 
earlier effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

With respect to the issue of entitlement to service 
connection for erectile dysfunction, the Board observes that 
in light of the favorable outcome of this appeal, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  
  
With respect to the issue of entitlement to an effective date 
earlier than January 29, 1998 for the grant of service 
connection for degenerative joint disease of the lumbar 
spine, the Board notes that the issue arises from a notice of 
disagreement as to the effective date assigned, and as such, 
represent a "downstream" issue as referenced in VAOPGCPREC 
8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 
25,180 (May 5, 2004), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 
7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection in 
March 2003, and as such, the effective date assignment issue 
on appeal falls within the exception for the applicability of 
38 U.S.C.A. § 5103(a).


The notice requirements were met in this case by a letter 
sent to the claimant in March 2003.  That letter advised the 
claimant of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The RO's 2003 letter did not specifically 
tell the claimant to provide any relevant evidence in his 
possession.  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The March 2003 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  Therefore, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  Moreover, 
there is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

Entitlement to service connection for erectile dysfunction 
including as secondary to service-connected disability is 
granted.

Entitlement to an effective date earlier than January 29, 
1998 for the grant of service connection for degenerative 
joint disease of the lumbar spine is denied.



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


